ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Gilbane Federal                              )      ASBCA No. 61032
                                             )
Under Contract No. W912DY-08-D-0032          )

APPEARANCE FOR THE APPELLANT:                       Harry Z. Rippeon III, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Stephen W. Feldman, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Huntsville

                                   ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 October 2017



                                                     minis rative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61032, Appeal of Gilbane Federal,
rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals